Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.      Documents 1-5 of the Non-Patent Literature Documents of the Information Disclosure Statement of 11/19/2019 are not seen in the instant application and are not readily available to the examiner.  They have therefore not been considered by the examiner and have been lined through on the Information Disclosure Statement of 11/19/2019.  See 37 C.F.R. 1.98    Content of information disclosure statement, particularly section (a)(2) thereof.

2.     WO 2009/156277 Tanabe et al. has been fully considered.  The examiner notes claim 8 thereof particularly.  The last two vinyl compounds and R70 being a benzyl are particularly noted.  There is no motivation to select the heterocyclic amines containing the benzyl group and expect the latent catalyst properties of the instant specification.  Any degree of obviousness given by WO 2009/156277 is taken as being overcome by the latent catalyst properties of the instantly claimed quaternary nitrogen compounds.

Rejections

3.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.     Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what is intended by “r is an integer of at least 1, an integer of from 1 to 5” of the instant claim 6 and the claims which depend from claim 6.  It is unclear if the instantly claimed “r is an integer of at least 1, an integer of from 1 to 5” is intended to read on the ranges of “at least 1 to infinity” or “from 1 to 5” or if the claimed range is intended to read only on the range “from 1 to 5”.  The scope of the claims is therefore not clear.
B.     In the event that “r is an integer of at least 1, an integer of from 1 to 5” of the instant claim 6 and the claims which depend from claim 6 is intended to read on the ranges of “at least 1 to infinity” or “from 1 to 5”:

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6, and the claims depending from claim 6, recites the broad recitation “at least 1”, and the claim also recites “from 1 to 5”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
  
C.     Regarding subparagraphs A and B above:  The claims will be read as encompassing the range of at least 1 to infinity for examination purposes.

5.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.      Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 4212764 Quinlan.

Regarding claims 1, 4, and 5:

Quinlan discloses a polymer containing quaternary heterocyclic rings, including pyridine rings which are quaternized with benzyl groups.  See Quinlan, the abstract, noting the polyvinyl 
The instant specification describes the instantly claimed aromatic photoremovable group (PRG) as including benzyl groups.  Note the instant specification, paragraph [0012] in which both R1 and R2 are H and Ar is a 6 carbon aryl group.  The benzyl group of Quinlan falls within the scope of the instant claims 4 and 5 when both R1 and R2 are H and Ar is a 6 carbon aryl group.  The benzyl group of Quinlan is therefore necessarily the instantly claimed aromatic photoremovable group (PRG) with the instantly claimed ability to release under UV irradiation yielding a tertiary amine.  The benzyl group is attached to a quaternary amine group which is what the instant specification attributes the ability to release under UV irradiation yielding a tertiary amine.  The polymer of Quinlan therefore necessarily and inherently has the instantly claimed ability to release under UV irradiation yielding a tertiary amine.  See MPEP 2112.
The vinyl pyridine polymers of Quinlan noted above containing the benzyl quaternizing group therefore fall within the scope of the instant claim 1.

Regarding claim 2:

The chloride anion of the quaternized vinyl pyridine polymers of Quinlan noted above fall within the scope of the halides of the instant claim 2.

Regarding claim 6:

The vinyl pyridine polymers of Quinlan are the “vinyl polymer” moiety Y of the instant claim 6.  The bond attaching the pyridine to the vinyl pyridine polymers of Quinlan is the instantly claimed covalent bond L of the instant claim 6.  The quaternized pyridine groups of the vinyl pyridine polymers of Quinlan is the instantly claimed nitrogen heterocycle having a quaternary nitrogen ring atom with which is associated a charge balancing anion β of the instant claim 6.  The benzyl group of the vinyl pyridine polymers of Quinlan is the instantly claimed PRG group of the instant claim 6.  The vinyl pyridines of Quinlan have at least 1 quaternized pyridine group which gives the instantly claimed r being at least 1 of the instant claim 6.

8.      Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4212764 Quinlan.

The discussion of Quinlan’s disclosure of paragraph 7 above is repeated here in its entirety.
Quinlan does not specify the weight average molecular weights of the instant claim 10.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polyvinylpyridines of Quinlan having the weight average molecular weights of the instant claim 10 because Quinlan does not limit molecular weights and thereby encompasses those of the instant claim 10, lower molecular weights within the broad range of the instant claim 10 would have been expected to give lower viscosity solutions which are easier to mix with less solvent which requires less time and money to dry according to Mark-Houwink equation, e.g. Viscosity = k * MWa.

9.     Claims 1, 2, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thierry, Baptiste et al., “Cinchona Alkaloid-based Polymer-bound Phase-transfer Catalysts: Efficient Enantioselective Alkylation of Benzophenone Imine of Glycine Esters”, Molecular Diversity, Kluwer Academic Publishers, Do, Vol. 9, No. 4, 1 November 2005, pages 277-290.

Regarding claims 1, 4, and 5:

Thierry discloses a polymer-bound phase transfer catalyst which includes polymers such as that of page 282, the final product of Scheme 9.  The bicyclic ammonium moiety falls within the scope of the instantly claimed heterocycle.  The methyleneanthracene moiety falls within the scope of the instantly claimed aromatic photoremovable group (PRG) with the instantly claimed ability to release under UV irradiation yielding a tertiary amine.  The instant specification describes the instantly claimed aromatic photoremovable group (PRG) as including methyleneanthracene groups.  Note the instant specification, paragraph [0012] in which both R1 and R2 are H and Ar is a 14 carbon aryl group.  Note the instant specification, paragraph [00116], particularly the methyleneanthracene moiety of the formula therein.  The methyleneanthracene group of Thierry falls within the scope of the instant claims 4 and 5 when both R1 and R2 are H and Ar is a 14 carbon aryl group.  The methyleneanthracene group of Thierry is therefore necessarily the instantly claimed aromatic photoremovable group (PRG) with the instantly 

Regarding claim 2:

The chloride anion of the quaternized polymers of Thierry noted above fall within the scope of the halides of the instant claim 2.

Regarding claims 6, 8, and 9:

The PEG5000 polymers of Thierry are the polyether moiety Y of the instant claim 6.  The moiety attaching the nitrogen heterocycle of Thierry to the PEG polymer of Thierry is the instantly claimed organic linking group L of the instant claim 6.  The quaternized nitrogen heterocyclic groups of the polymer of Thierry discussed above is the instantly claimed nitrogen heterocycle having a quaternary nitrogen ring atom with which is associated a charge balancing anion β of the instant claim 6.  The methyleneanthracene group of the polymer of Thierry is the instantly claimed PRG group of the instant claim 6.  The above discussed polymer of Thierry has 1 quaternized heterocyclic group which gives the instantly claimed r being 1 of the instant claim 6.
The polyethylene glycol chain falls within the scope of the instant claims 8 and 9.

Regarding claim 10:

Thierry, page 285, first column, “PEG-bound PTCs 15-18” describes MeO-PEG5000 as having a molecular weight of 5000.  The polymer of Thierry, page 282, which results from Scheme 9 therefore has a molecular weight falling within the scope of the instant claim 10.

10.      Claims 3 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art considered does not disclose or suggest the instantly claimed inventions.  There is no proper rationale to modify the prior art into the instantly claimed inventions and to expect the properties obtained from the instantly claimed inventions as discussed in the instant specification.

11.      Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art considered does not disclose or suggest the instantly claimed inventions.  There is no proper rationale to modify the prior art into the instantly claimed inventions and to expect the properties obtained from the instantly claimed inventions as discussed in the instant specification.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762